         Case 1:19-cv-12412-RWZ Document 45 Filed 04/22/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

HANS TIEFENTHALER, on behalf of
themselves and others similarly situated,
                                                     CIVIL ACTION NO. 1:19-cv-12412
               Plaintiff,

v.

TARGET CORPORATION,

               Defendant.


                                  NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that Plaintiff Hans Tiefenthaler (“Plaintiff”) and Defendant

Target Corporation (“Defendant,” together “Parties”), in the above-captioned case have reached a

settlement in principle and are presently drafting terms of a settlement agreement. The Parties

anticipate that a stipulation of dismissal can be filed within the next sixty (60) days. Accordingly,

the Parties respectfully request this Court issue a 60-day nisi order.




                                                                                    1026586\307918465.v1
         Case 1:19-cv-12412-RWZ Document 45 Filed 04/22/21 Page 2 of 3




Respectfully submitted,                            Respectfully submitted,

Plaintiff,                                         Defendant,
HANS TIEFENTHALER,                                 TARGET CORPORATION,

By: His Attorneys                                  By: Its Attorneys

/s/ Anthony Paronich                               /s/ Jordan S. O’Donnell
Anthony Paronich, BBO# 678437                      Jordan S. O’Donnell, BBO# 684001
PARONICH LAW, P.C.                                 HINSHAW & CULBERTSON LLP
350 Lincoln Street, Suite 2400                     53 State Street, 27th Floor
Hingham, MA 02043                                  Boston, MA 02109
Tel: 617-485-0018                                  Tel: 617-213-7000
Fax: 508-318-8100                                  Fax: 617-213-7001
anthony@paronichlaw.com                            jodonnell@hinshawlaw.com

Keith J. Keogh (to be admitted pro hac vice)       Ellen B. Silverman (pro hac vice)
IL Bar #: 6257811                                  HINSHAW & CULBERTSON LLP
Keogh Law, Ltd.                                    800 Third Avenue, 13th Floor
55 W. Monroe St., Suite 3390                       New York, NY 10022
Chicago, IL 60603                                  Tel: 212-471-6200
Tel: 312-726-1092                                  Fax: 212-935-1166
Fax: 312-726-1093                                  esilverman@hinshawlaw.com
keith@keoghlaw.com
                                                   Jennifer W. Weller (pro hac vice)
                                                   HINSHAW & CULBERTSON LLP
                                                   222 North LaSalle Street, Suite 300
                                                   Chicago, IL 60601
                                                   Tel: 312-704-3000
                                                   Fax: 312-704-3001
                                                   jweller@hinshawlaw.com

                                                   Attorneys for Defendant


Dated:      April 22, 2021




                                               2
                                                                                1026586\307918465.v1
         Case 1:19-cv-12412-RWZ Document 45 Filed 04/22/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Jordan S. O'Donnell, hereby certify on this 22nd day of April 2021, that the documents
filed through the ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF).

                                                  /s/ Jordan S. O'Donnell
                                                  Jordan S. O'Donnell




                                                 3
                                                                                    1026586\307918465.v1
